DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of the invention of group I comprising claims 1-11 and 24 in the reply filed on 09/26/2022 is acknowledged. Furthermore Applicant elected the species of a) Choline O-acetyltransferase (CHAT). Applicant has not provided any argument as to although they do not acquiesce to the validity of the restriction requirement or the election requirement, thus the election of group I is understood as an election without traverse. Claims 12-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected groups, there being no allowable or linking claims. Claims 1-11 and 24 are present for examination.

 Priority
	Acknowledgement is made for this application which claims the benefit of U.S. Provisional Application No. 62/849,653, filed May 17, 2019. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/15/2020 and 12/08/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-11 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-3 are broadly drawn to an expression system comprising a recombinant cell comprising a first nucleic acid encoding an α9 subunit of an α9α10 nicotinic acetylcholine receptor (nAChR) with any sequence structure, a second nucleic acid encoding an α10 subunit of an α9α10 nicotinic acetylcholine receptor (nAChR) with any sequence structure and a third nucleic acid encoding a Choline O-acetyltransferase (CHAT), with any sequence structure.
Claim 4 recites either the first nucleic acid encodes an α9 subunit of the α9α10 nicotinic acetylcholine receptor (nAChR) (SEQ ID NO: 1) and a sequence that is 95% identical thereto (claim 4) and a second polynucleotide encoding the α10 subunit of α9α10 nicotinic acetylcholine receptor (nAChR) (SEQ ID NO: 2) and a sequence 95% identical thereof but does not describe the structure of the third polynucleotide encoding the Choline O-acetyltransferase (CHAT). 
Claim 5 does not specify the structure that encodes the α9 subunit of α9α10 nicotinic acetylcholine receptor (nAChR) (SEQ ID NO: 1) or the structure of the Choline O-acetyltransferase (CHAT). Claim 6 does not recite the structure that encodes the α9 subunit or the α10 subunit. Likewise claim 6 does not describe the third polynucleotides encoding the genus of Choline O-acetyltransferase (CHAT) enzymes. Thus these claims can encompass nucleic acid sequences that encode a genus of α9 or a genus of α10 structures or a genus of CHAT structures.
Claim 7 is drawn to a nucleic acid encoding the CHAT of SEQ ID NO: 3 and a sequence 95% identical thereto. However claim 7 does not specify the structure of the first and second nucleic acid sequence structures encoding the α10 subunit and the α10 subunit of the α9α10 nicotinic acetylcholine receptor (nAChR).
Claims 8-11 recite an expression system comprising a genus of nucleic acid sequences that encode a genus of α10 subunits of α9α10 nicotinic acetylcholine receptor (nAChR) and a genus of CHAT with any sequence and from any source. Claims 8 and 9 also encompass additional nucleic acids encoding proteins described by function with no associated structures. 
Claim 24 encompasses a kit comprising an expression system comprising a genus of the above recited nucleic acid sequences encoding the genus of α9, genus of α10 structures or a genus of or the structure of the Choline O-acetyltransferase (CHAT).
Factors to be considered in making the determination as to whether one skilled in the art would recognize that the applicant was in possession of the claimed invention as a whole at the time of filing include: a. Actual reduction to practice;  b. Disclosure of drawings or structural chemical formulas; c. Sufficient relevant identifying characteristics such as:
 i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties or iv. 	Functional characteristics when coupled with a known or disclosed correlation between 	function and structure; 
d. Method of making the claimed invention; e. Level of skill and knowledge in the art and  f. Predictability in the art.  	
While all of these factors are considered, a sufficient number for a prima facie case are discussed as they relate to the issues mentioned above.
In the instant case, claims 1-11 and 24 are directed to a genus of polynucleotide sequences encoding any α9 subunit, any genus of α10 subunit or polynucleotide sequences encoding any Choline O-acetyltransferase (CHAT) structures from any source, and host cells from any source (claim 1, 2, 4-11, 24) comprising said genus of polynucleotides sequence structures. 
However the specification only discloses the reduction into practice of an expression system comprising a polynucleotide encoding an amino acid sequence with at least 95% identity to the α9 subunit (SEQ ID NO: 1) and at least 95% sequence identity of the α10 subunit (SEQ ID NO: 2) of the α9α10 nicotinic acetylcholine receptor (nAChR) and a polynucleotide encoding an amino acid at least 95% identical to the Choline O-acetyltransferase (CHAT) of SEQ ID NO: 3 where said polynucleotides can be expressed in select mammalian cells such as human embryonic kidney (HEK293T) as recited in claim 3. 
Applicants have not reduced into practice expression systems broadly encompassing a genus of polynucleotide sequences from any source encoding an α9 subunit with any sequence and any α10 subunit with any sequence of an α9α10 nicotinic acetylcholine receptor (nAChR) and a polynucleotide encoding a Choline O-acetyltransferase (CHAT).
	To satisfy the written description requirement, a patent specification must describe the 	claimed invention in sufficient detail that one skilled in the art can reasonably conclude 	that the inventor had possession of the claimed invention. See, e.g., Moba, B.V.v. 	Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 	2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 

The specification does not teach a genus of polynucleotide sequences that encode any α9 and any α10 subunit of an α9α10 subunit of nicotinic acetylcholine receptor (nAChR) with any sequence structure. Furthermore the specification does not teach a polynucleotide sequence encoding a choline O-acetyltransferase (CHAT) with any structure. 
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, lnc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaffv. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm.,927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). 

The level of skill in the art is such that one of skill would not be able to identify without further testing how any expression system comprising a recombinant cell from any source can be used to express any  α9 with any structure and an α10 subunit with any structure of an α9α10 nicotinic acetylcholine receptor (nAChR) and Choline O-acetyltransferase (CHAT) with any structure can retain any desired function. Based on the lack of knowledge and predictability in the art, those skilled in the art would not conclude that applicants was in possession of the claimed genus of expression systems in any recombinant cell from any source. Thus Applicant has not described the invention in such a way as to apprise the skilled artisan on how to make and use the claims as broadly claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yon Jeffrey et al (WO/2001/19973-A2), (Yon et al from hereon).
Claims 1-3 are broadly drawn to an expression system comprising a recombinant cell comprising a first nucleic acid encoding an α9 subunit of an α9α10 nicotinic acetylcholine receptor (nAChR) with any sequence structure, a second nucleic acid encoding an α10 subunit of an α9α10 nicotinic acetylcholine receptor (nAChR) with any sequence structure and a third nucleic acid encoding a Choline O-acetyltransferase (CHAT), with any sequence structure.
Yon et al teach novel human neuronal nicotinic acetylcholine receptor subunit with similarity to the α9 subunit, a nucleic acid encoding it and use in assays i.e. Yon et al's teachings encompasses isolated nucleic acids encoding the neuronal nicotinic acetylcholine receptor subunit with similarity to the α9 subunit. Further provided are DNA molecules encoding the same, vectors comprising the sequences of said nucleic acids, particularly expression vectors comprising a promoter operably linked to the nucleic acid sequences of the invention. The vectors may be carried by a host cell, and expressed within said cell in this case Xenopus oocytes. Following said expression, polypeptides of the invention may be recovered. Furthermore they teach assay methods for the identification of substances which bind to or modulate the activity of polypeptides of the invention, either in monomeric or oligomeric (preferably pentameric) form. They further teach antibodies and binding fragments thereof capable of selectively binding to said polypeptides.
	For example the invention provides a DNA molecule encoding the polypeptide of SEQ ID NO:2 ( an α9 subunit), and a DNA molecule encoding the polypeptide of SEQ ID NO:4 (α10 subunit).
	They further teach a method for identifying compounds which bind to the human α10AChR subunit polypeptides, either alone or in the form of a receptor including other subunits of the nAChR α or β class …. In such a method, the receptor subunits may be employed in a competitive binding assay. Such an assay can accommodate the rapid screening of a large number of compounds to determine which compounds, if any, are capable of binding to the subunit polypeptides where subsequent assays can be carried out with those compounds found to bind, to further determine whether such compounds act as agonists or antagonists of the subunit polypeptides of the invention, the polypeptides being either isolated monomeric polypeptides or homopolymeric ) receptors, or in the form of a receptors including other subunits of the nAChR alpha or beta class or including 5HT3; subunits. Furthermore they teach a bioassay for identifying compounds which modulate the activity of receptors comprising the subunit polypeptides. one embodiment, the bioassay is conducted by providing cells expressing monomeric polypeptides or polymeric receptors comprising at least one subunit comprising a polypeptide of the invention with at least one potential agonist and thereafter monitoring the cells for changes in ion channel activity. In yet another embodiment, the bioassay is conducted by contacting cells expressing at least one receptor subunit comprising a polypeptide of the invention with a constant amount of known α 10 agonist, including AChR and increasing amounts of at least one potential antagonist and thereafter monitoring the cells for changes in ion channel activity. They teach that suitable cells include insect, amphibian or mammalian cells. However they exemplify Xenopus oocytes as suitable cells for this purpose.
	Yon et al further teach providing a bioassay for identifying compounds which modulate the regulatory regions of the human α10AChR gene. Such an assay is conducted utilizing human cells capable of expressing the polypeptide of the invention (preferably of SEQ ID NO:2 α9AChR  or SEQ ID NO:4 thus α10AChR . The cells are contacted with at least one compound wherein the ability of said compound to modulate the regulatory region is known. Thereafter, the cells are monitored for expression of the nucleic acid of the invention. Alternatively, the promoter may be linked to a reporter gene. Suitable reporter genes that may be employed include, for example, the chloramphenicol acetyltransferase gene, the luciferase gene, and the like. They teach that a  compound or a signal that “modulates the activity" of a polypeptide of the invention refers to a compound or a signal that alters the activity of the polypeptide (can be SEQ ID NO: 2 or SEQ ID NO: 4 or a combination) so that it behaves differently in the presence of the compound or signal than in the absence of the compound or signal. Compounds affecting modulation include agonists and antagonists. An agonist encompasses a compound such as acetylcholine, that activates α10 containing receptor function. Alternatively, an antagonist includes a compound that interferes with α10 containing receptor function. Typically, the effect of an antagonist is observed as a blocking of agonist-induced receptor activation. Antagonists include competitive as well as non-competitive antagonists. A competitive antagonist (or competitive blocker) interacts with or near the site specific for agonist binding. A non-competitive antagonist or blocker inactivates the function of the receptor by interacting with a site other than the agonist interaction site.
	What Yon et al do not teach is expressing the Choline O-acetyltransferase (CHAT) in the recombinant cell. However Yon et al teach an expression system that expresses α9α10AChR (SEQ IS NO: 2 and SEQ ID NO: 4) where acetylcholine is provided as an agonist (see page 4 for example). The instant Application teaches in example 4 co-expression of α9α10AChR and adding 200uM of acetylcholine to obtain similar results to what was obtained in examples that teach co-expression of α9α10AChR and Choline O-acetyltransferase (CHAT) which produces acetylcholine from precursors). 
	Thus it would have been prima facie obvious to the person of ordinary skill in the art to alternatively express Choline O-acetyltransferase, the enzyme that produces acetylcholine that produces the agonist effect according to the instant claims. 

Conclusion: No claims are allowed.

Relevant publication: LIPS et al., "Co-expression of a9 and a10 nicotinic acetylcholine receptors in rat dorsal root ganglion neurons", Neuroscience, 2002, Pgs. 1-5, Vol 115

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        October 22, 2022